FILED
                             NOT FOR PUBLICATION                            JUL 12 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LORENZO SEGURA,                                  No. 11-15877

               Plaintiff - Appellant,            D.C. No. 2:08-cv-02477-JAM-
                                                 CMK
  v.

McGUIRE, C/O,                                    MEMORANDUM *

               Defendant - Appellee.



                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       California state prisoner Lorenzo Segura appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action, without prejudice, for

failure to exhaust administrative remedies under the Prison Litigation Reform Act,




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
42 U.S.C. § 1997e(a). We have jurisdiction under 28 U.S.C. § 1291. We review

de novo. Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003). We affirm.

      The district court properly dismissed Segura’s action because Segura did not

properly exhaust administrative remedies before filing his complaint, and failed to

show that administrative remedies were effectively unavailable to him. See

Woodford v. Ngo, 548 U.S. 81, 85, 93-95 (2006) (“proper exhaustion” is

mandatory and requires adherence to administrative procedural rules).

      Segura’s remaining contentions are unpersuasive.

      AFFIRMED.




                                          2                                   11-15877